DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a CON of 14/963,546 filed on 12/09/2015, which is now PAT 10695053, which is a CON of 13/776,803 filed on 02/26/2013, which is now PAT 10130359, which is a CIP of 12/880,414 filed on 09/13/2010, which is now ABN and
13/776,803 is a CIP of 12/622,130 filed on 11/19/2009, which is now ABN, which has PRO 61/250,377 filed on 10/09/2009, and 12/880,414 is a CON of 11/541,123 filed on 09/29/2006, which is now PAT 7794475 is acknowledged. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Jonovski on 03/10/2022.

The application has been amended as follows: 
In claim 31, line 3, replaced “a first staple leg end” with “the first staple leg end”.

Allowable Subject Matter
Claims 23-42 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 23, the prior art fails to disclose, in combination with other limitations of the claim, an anvil configured to deform surgical staples comprises a plurality staple pockets, each pocket includes a first cup configured to receive and deform a first leg of the staple, a second cup configured to receive and deform a second leg of the staple, first and second cup overlap along an axis transverse to the longitudinal axis without communicating with one another.  Regarding base claim 38, the prior art fails to disclose, in combination with other limitations of the claim, an anvil configured to deform surgical staples comprises a plurality staple pockets, each pocket includes a first cup configured to receive and deform a first leg of the staple, the first cup includes a first outer end and a first inner end, a first interior sidewall extending between the first outer end and the first inner end and across the longitudinal axis, a second cup configured to receive and deform a second leg of the staple, the second cup includes a second outer end and a second inner end, a second interior sidewall extending between the second outer end and the second inner end and across the longitudinal axis.  Regarding base claim 41, the prior art fails to disclose, in combination with other limitations of the claim, an anvil configured to deform surgical staples comprises a plurality staple pockets, each pocket includes a first cup configured to receive and deform a first leg of the staple, the first cup includes a first outer end and a first inner end, a first interior sidewall extending .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771